Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0220458 to Ouchi in view of Patent Pub. 2016/0119791 to Koskinen and either of Patent Pubs. 2019/0349936 to Li or 2017/0325097 to Chen. 	

Regarding claims 1 and 9, Ouchi teaches a method of obtaining public land mobile network (PLMN) information of a user equipment (UE) performed by the UE, the method comprising:

receiving, by a UE access stratum (AS) entity of the UE, a request for the PLMN information from a UE non-AS (NAS) entity of the UE) (see section [0292], which teaches the AS receiving a requesting from the NAS for PLMN information);

scanning at least one carrier in a frequency band (see sections [0292] to [0293], which teach the UE scanning RF channels to find the available PLMNs);

reporting, by the AS entity to the NAS entity, the obtained PLMN information (see section [0293], which teach that the PLMN information is provided to the UE NAS). 

Regarding the feature of claim 1 which recites:
in case that the first carrier belongs to a licensed frequency band, obtaining the PLMN information including a PLMN identity from a single cell having a strongest signal strength; as described above, section [0293] of Ouchi explicitly teaches “In each carrier (component carrier), the terminal device searches for the strongest cell and reads system information thereon to find a PLMN to which the cell belongs.” Therefore, Ouchi explicitly teaches this feature. It is noted that the claim language does not require that the strongest cell is the only cell used to obtain PLMN information.  
  
Regarding the feature of claim 1 which recites:
in case that the first carrier belongs to an unlicensed frequency band, obtaining the PLMN information including a plurality of PLMN from a plurality of cells having strongest signal strengths”, as described above, sections [0217] to [0218], [0245] and [0251] to [0252] of Ouchi teach measuring RSSI on the Pcell (which is licensed) and the Scell (which is generally on an unlicensed frequency band), and although sections [0005] and [0026] of Ouchi teach using an unlicensed frequency band, as scanning these unlicensed Scell frequencies is not explicitly discussed in sections [0291] to [0298], Koskinen is added.

In an analogous art, Koskinen teaches a wireless system which scans for cells.  Koskinen teaches in section [0047] that the network operators (PLMNs) share each cell and as described in section [0031] the unlicensed spectrum frequencies broadcast the list of PLMNs which share that cell.  
Regarding the claim language, section [0036] of Koskinen explicitly teaches that an Scell on the unlicensed frequency band broadcasts a plurality of PLMNs which it supports, and section [0047] teaches that the unlicensed frequencies are shared between cells, where one or more unlicensed (strongest) cells may be received.   

Therefore, as Ouchi and Koskinen teach scanning for PLMN information on licensed and unlicensed frequencies, it would have been obvious to modify Ouchi to obtain a plurality of PLMNs from the strongest cells on unlicensed frequencies as in Koskinen, as these references teach that both licensed and unlicensed bands are conventionally used in cells (which are included in PLMNs), where Pcells are licensed and Scells are unlicensed, as is conventionally known. 

Regarding the amendment “identifying whether a first carrier belongs to a licensed frequency band or an unlicensed frequency band”, either Li or Chen is added. 

In an analogous art, Li teaches a system which broadcasts information identifying the type of carrier used (where the type is licensed or unlicensed).  See sections [0081] and [0125].  Similarly, Chen teaches a wireless base station broadcasting information which indicates to the receiving mobile device if the carrier frequencies used are   licensed or unlicensed.  See sections [0011] to [0014] of Chen which teach that 4G systems (which used licensed frequencies) have evolved to also now use the unlicensed frequency bands. See also, the Abstract and claim 8 of Chen, which explicitly teach identifying the licensed or unlicensed bands used for communication. 
   Therefore, as Ouchi and Koskinen teach scanning for PLMN information on both licensed and unlicensed frequencies, and as either Li or Chen teach using both of these types of frequencies and also identifying them to the receiving device as such, it would have been obvious to modify Ouchi to identify the type of frequency band, and then to obtain the PLMN information, as these references teach the benefits and reasons why both licensed and unlicensed bands are conventionally used in cells.  

Regarding claims 4 and 12, which recite “wherein the PLMN information further includes at least one of a PLMN identification (ID) list, a reference signal received power (RSRP) value measured from each of the plurality of cells, IDs of the plurality of cells, or information indicating whether the first carrier belongs to the unlicensed frequency band”, see either Li/Chen, section [0293] of Ouchi which teaches RSRP, and sections [0035] to [0036] of Koskinen which teach PLMN lists, as recited.

Regarding claims 5 and 13, which recite “wherein, in the providing, by the AS entity to the NAS entity, of the obtained PLMN information, comprises reporting, by the AS entity, PLMN information of a cell having a signal strength greater than or equal to a predetermined signal strength and wherein the predetermined signal strength is -110 dBm”, see section [0293] of Ouchi which explicitly mentions reporting a cell strength which is greater than or equal to -110 dBm, as recited. 


Regarding claim 6, which recites “wherein the reporting, by the AS entity to the NAS entity, of the obtained PLMN information comprises reporting only PLMN information of a cell having a strongest signal strength among cells reporting identical PLMN information”, as described above, as in section [0293] of Ouchi, only the PLMN of the highest signal strength of multiple cells which have the same PLMN is provided, as recited. 

Regarding claims 7 and 14, which recite “wherein, reporting, by the AS entity to the NAS entity, the obtained PLMN information comprises reporting, by the AS entity, PLMN information of a cell having a signal strength lower than a predetermined signal strength and an RSRP value corresponding to the cell and wherein the predetermined signal strength is -110 dBm”, as described in section [0294] of Ouchi, other cases of reporting all found cells which may be below the strength threshold are still reported to the NAS, along with their signal strength, as recited. 

Regarding claims 8 and 15, which recite “further comprising: selecting, by the UE NAS entity, one PLMN based on the obtained PLMN information; and selecting one of cells providing the selected PLMN”, see for example, section [0299] of Ouchi which teaches selecting the PLMN, as recited. 




Response to Arguments
Applicant’s arguments filed with respect to claims have been considered but are not persuasive and/or are moot in view of the new grounds of rejection.  As described above, the combination of Ouchi and Koskinen teach the features of “obtaining the PLMN information from the strongest cell when licensed frequencies are used” (as in Ouchi) and “obtaining the PLMN information from a plurality of cells when unlicensed frequencies are used” (as in Koskinen). Either one of Li or Chen is added to explicitly teach that the scanned carriers are “identified” as licensed or unlicensed.  Therefore, as the combination of Ouchi and Koskinen teach the two alternatives of “obtaining the PLMN information” and as Li/Chen explicitly teach the “identifying either licensed or unlicensed frequency bands”, the combination of references teach the newly recited features. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646